Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.104 Page 1 of 24
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.105 Page 2 of 24

} Positive

As of: August 5. 2019 6:05 PM Z

Williams v. Weber County

United States District Court for the District of Utah, Northern Division

June 17, 2013, Decided: June 17, 2013. Filed

Lead Case No.: 1:11-CV-21 CW: Member Cases: 1:11-CV-30: 1:11-CV-33: 1:11-CV-34; 1:11-CV-37

Reporter
2013 U.S. Dist. LEXIS 85574 *: 2013 WL 3070618

FRANK DONALD WILLIAMS, Plaintiff, v. WEBER
COUNTY et al., Defendants.

County, 2014 U.S. App. LEXIS 6957 (10th Cir.. Apr. 15,
2014)

 

Core Terms

 

indigent, convictions, ineffective, cases, attommeys, sentence,
invalid, defense counsel, non-movant, rights. county
commissioner, damages, corpus, summary judgment,
requirements, deficient

Counsel: [*1] For Frank Donald Williams (1:11-cv-00021-
CW), Plaintiff: Michael P. Studebaker, OGDEN, UT.

For Daniel Larry. Daniel Lobato, Joseph Stone, Stephanie
Slater (1:1 1-cv-00021-CW), Consol Plaintiffs: Michael P.
Studebaker, OGDEN, UT.

For Weber County, Craig L. Dearden, in his official capacity,
Jan M. Zogmaister, in her official capacity, Kerry W. Gibson,

in his official capacity (1:1 1-cv-00021-CW), Defendants:
Frank D. Mylar, LEAD ATTORNEY, MYLAR LAW PC,
SALT LAKE CITY, UT.

For Ken Bischoff, in his official capacity (1:1 1-cv-00021-
CW), Consol Defendant: Frank D. Mylar, LEAD
ATTORNEY, MYLAR LAW PC, SALT LAKE CITY, UT.

For Daniel Lobato (1:1 1-ev-00030-CW), Plaintiff: Michael P.

Studebaker, OGDEN, UT.

For Weber County, Utah, Craig L. Dearden, in his official
capacity, Jan M. Zogmaister. in her official capacity, Ken
Bischoff, in his official capacity (1:11-cv-00030-CW),
Defendants: Frank D. Mylar, LEAD ATTORNEY, MYLAR
LAW, P.C., COTTONWOOD HEIGHTS. UT.

For Joseph Stone (1:1 1-cv-00033-CW), Plaintiff: Michael P.
Studebaker, LEAD ATTORNEY, OGDEN, UT.

For Weber County Utah, Craig L. Dearden, in his official
capacity, Jan M. Zogmaister, in her official capacity, Ken

Bischott, in his official capacity [*2] (1:11-cv-00033-CW),
Defendants: Frank D. Mylar, LEAD ATTORNEY, MYLAR
LAW, P.C., COTTONWOOD HEIGHTS, UT.

For Daniel Larry (1:1 1-cv-00034-CW), Michael P.
Studebaker, OGDEN, UT.

For Weber County Utah, Craig L. Dearden, in his official
capacity, Jan M. Zogmaister, in her official capacity, Ken
Bischoff, in his official capacity (1:11-cv-00034-CW), Frank
D. Mylar. LEAD ATTORNEY, MYLAR LAW. P.C.,
COTTONWOOD HEIGHTS, UT.

For Stephanie Slater (1:11-cv-00037-CW), Michael P.
Studebaker, LEAD ATTORNEY. OGDEN, UT.

For Weber County Utah, Craig L. Dearden, in his official
capacity, Jan M. Zogmiaister, in her official capacity, Kerry
W. Gibson, in her official capacity, Defendants: Frank D.
Mylar, LEAD ATTORNEY, MYLAR LAW. P.C.,
COTTONWOOD HEIGHTS, UT.

Judges: CLARK WADDOUPS, United States District Judge.

Opinion by: CLARK WADDOUPS

Opinion

 

MEMORANDUM DECISION AND ORDER

INTRODUCTION

Plaintiffs in these consolidated cases are individuals who have
each been charged with one or more crimes, qualified as
indigent, requested appointment of indigent defense counsel,
pled guilty, and were convicted in Weber County. Plainuffs
sued Weber County and each of the county commissioners in
their official capacities under 42 U.S.C. § 1983, claiming
Plaintiffs’ claims are based on allegations of inadequate
funding for indigent defense in Weber County and failure to
Case 1:19-cv-00612-PLM-RSK ECF No. 33 filed 08/05/19 PagelD.106 Page 3,9f24or5
2013 U.S. Dist. LEXIS 85574, *3

train, supervise, and monitor the criminal defense attorneys
who were appointed in their cases. However, Plaintiffs have
not attempted to invalidate their convictions in any prior
proceeding, nor have they filed malpractice suits against the
attomeys who allegedly provided them constitutionally
deficient legal representation. Because Plaintiffs are all
represented by the same counsel and their complaints are
nearly identical, the cases were consolidated in the interest of
judicial economy. For simplicity, the Court will refer to the
Complaint of the lead Plaintiff, Frank Donald Williams
(Docket No. 3), while noting any relevant differences between
the member cases as necessary.

Before the Court is Defendants’ Motion for Summary
Judgment (Doc. No. 21) on all claims. Defendants assert that
the claims of ineffective assistance of counsel in Count I of
the Complaint are barred under Heck v. Humplirev. 512 U.S.
477, 114 S. Ct. 2364, 129 L. Ed.2d 383 (1994). Regarding
Count II, Defendants argue that Plaintiffs’ claims under
[*4] the Utah Constitution are not cognizable because they
are identical to those in Count I and Plaintiffs have adequate
alternative remedies at law.

   

ANALYSIS

I. Summary Judgement Standard

Summary judgment is appropriate "if the movant shows that
there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law." Fed. R.
Civ. P. 56(a), "One of the principal purposes of the summary
judgment rule is to isolate and dispose of factually
unsupported claims or defenses.” Ce/orex Corp. v. Catrett,
477 U.S. 317, 324, 106 S. Ct. 2548. 91 L. Ed. 2d 265 (1986).
The party moving for summary judgment bears the initial
burden of showing "that there is an absence of evidence to
support the non-moving party's case." Ce/lorex, 477_U.S. at
325. This burden may be met merely by identifying portions
of the record which show an absence of evidence to support
an essential element of the opposing party's case. Jolson _y.
City of Bountiful, 996 F. Supp 1100, 1102 (D. Utah 1998).
Once the moving party satisfies its initial burden, "the burden
then shifts to the nonmoving party to make a showing
sufficient to establish that there is a genuine issue of material
fact regarding the existence of [the disputed] [*5] element."
Id. A fact in dispute is "material" only if it might affect the
outcome of the suit under governing law. A//en v. \fuskogee,
119 F.3d 837, 839 (10th Cir. 1997). The dispute is "genuine"
if the evidence is such that it might lead a reasonable jury to
return a verdict for the non-moving party. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248. 106 S. Ct. 2505, 91 L. Ed. 2d

 

 

202 (1986).

A non-movant who "would bear the burden of persuasion at
trial" must "go beyond the pleadings and ‘set forth specific
facts' that would be admissible in evidence in the event of a
trial from which a rational trier of fact could find for the
nonmovant." Adler v. Wal-Mart Stores, 144 F.3d 664, 671
(10th Cir. 1998). Mere allegations and references to the
pleadings will not suffice, instead, the specific facts put forth
by the non-movant "must be identified by reference to an
affidavit, a deposition transcript or a specific exhibit
incorporated therein." Thomas v. Wichita Coca-Cola Bottling,
968 _ F.2d 1022. 1024 (10th Cir. 1992). Moreover. "the
nonmovant’s affidavits must be based upon personal
knowledge and set forth facts that would be admissible in
evidence: conclusory and self-serving affidavits are not
sufficient." Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir.
1991). [*6] The court must "examine the factual record and
reasonable inferences therefrom in the light most favorable to
the party opposing the motion.” Lopez v. Le\fasrer, 172 F.3d
756, 759 (10th Cir. 1999).

II. Material Facts

1. Utah law provides that "each county, city, and town shall
provide for the legal defense of an indigent in criminal cases
in the courts and various administrative bodies of the state in
accordance with legal defense standards . . . ." Utah Code
Ann, § 77-32-301. (Comp. § 3.)

2. In 2010. Weber County changed its Public Defender
Program from contracting with a private non-profit
corporation to entering into individual contracts with qualified
defense attorneys. Weber County also employs one attorney
to coordinate the work and ensure quality work product
among the various attorneys. Work loads are monitored by the
Coordinator and he is responsible to notify Weber County if
workloads require additional attorneys. Weber County further
relies upon the professionalism and legal ethics standards of
the Utah State Bar and Weber County to regulate the
performance of indigent defense counsel. (Affidavit of Chief
Deputy Attorney David C. Wilson ("Wilson Aff.") § 3.)

3. Plaintiffs allege [*7] that the new system and procedures
for funding indigent defense impedes the provision of
adequate legal representation. (Comp. © 30-31. 34.)

4. Plaintiffs allege that Weber County and its commissioners
provide inadequate funding for indigent defense services, as
partly demonstrated by comparing the budget for indigent
defense with the entire budget of the Weber County
Attorney's Office. (Comp. © 7-15.)
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.107 Page 4;9f24ors
2013 U.S. Dist. LEXIS 85574, *7

5. Plaintiffs allege that the county commissioner Defendants
eXercise no supervision, and have not established or enforced
any of the practice standards advanced by various national
organizations, many of which have been adopted by state and
local entities across the country. (Comp. €€ 35-40.)

6. Plaintiffs allege that the county commissioners have not
enforced national standards of professional responsibility with
regard to indigent defense counsel conduct. (Comp. € 41-45.)

7. Plaintiffs allege that the county commissioners have not
trained indigent defense counsel. (Comp. §§ 46-51.)

8. Plaintiffs allege that the county commissioners have failed
to monitor the workloads of the indigent defense counsel.
(Comp. €© 52 - 59.)

9. Plainuffs allege that underfunding has resulted in a failure
[*8] to adequately compensate indigent defense counsel.
(Comp. © 60-64.)

10. Plaintiffs allege that underfunding has resulted in a failure
to provide support services. (Comp. § 65-68.)

11. Plaintiffs allege that their attorneys failed to provide
competent representation by not performing the duties
commonly expected of indigent defense counsel, however.
none of the Plaintiffs have sued their attorneys for
malpractice. Plaintiffs blame the county commissioners for
this alleged failure, asserting that underfunding and lack of
supervision, training and monitoring caused these deficiencies
and contributed to their convictions. (Comp. €€ 35-74.)

12. Plaintiffs do not allege that their convictions were
reversed, expunged, declared invalid, or called into question
by issuance of a writ of habeas corpus. (Comp. { 1-78.)

13. Plaintiff's have not identified any instance where a Weber
County contract attorney was found to have provided
constitutionally deficient legal assistance in representing an
indigent defendant. (Comp. §€ 1-78.)

III. Count I: Section 1983 Claim

Plaintiffs allege in Count I of their Complaints that
Defendants failed to provide them adequate legal
representation in violation of their [*9] rights under the Sixth
and Fourteenth Amendments. Plaintiffs seek damages for this
alleged constitutional violation under 42 U.S.C. § 1983,
Defendants’ summary judgment motion asserts that Plaintiff's
§ 1983 claims are not cognizable because success on those
claims would necessarily undermine the validity of Plaintiffs’
criminal convictions and sentences as prohibited under Heck
ve Humphrey, 512 U.S. 477. 114 8S. Ct 2364, 129 L. Ed.2d

383 (1994).

In Heck, the Supreme Court held that a § 1983 claim is not
cognizable if it would render invalid a plaintiff's conviction or
sentence. Heck, 512 U.S. at 486-87. This rule is known as the
"Heck bar." See Wallace v. Kato, 549 U.S. 384, 127 S. Ct.
1091, 1098, 166 L. Ed. 2d 973 (2007). The Heck bar requires
a district court to determine-as a jurisdictional matter-whether
a plaintiffs § 1983 claim, if successful, would necessarily
imply the invalidity of the plaintiff's conviction or sentence.
Heck, 512 U.S. at 487. If so, before proceeding under § 1983
the plaintiff must first overcome the Heck bar by showing that
the conviction or sentence has been "reversed on direct
appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such [*10] determination, or
called into question by a federal court's issuance of a writ of
habeas corpus, 28 U.S.C. § 2254." Je.

 

The Tenth Circuit has held that in cases subject to the Heck
bar. failure to plead the essential element of a favorable result
in the criminal case, either by appeal or in a habeas corpus
proceeding, amounts to failure to state a claim under § 1983,
See Davis v. Kan. Dep't of Corr... 507 F.3d 1246, 1248, 1249
(10th Cir. 2007). The Tenth Circuit has also held that the
Heck bar precludes claims involving pending charges when a
judgment in favor of the plaintiff would necessarily imply the
invalidity of any conviction or sentence that might result from
the ongoing prosecution. Beck v. City of Muskogee Police
Dep't. 195 F.3d 553, 557 (10th Cir. 1999).

Plaintiffs’ ineffective assistance of counsel claim necessarily
implies the invalidity of their convictions and sentences. To
establish ineffective assistance of counsel a petitioner must
prove in a habeas corpus proceeding that their counsel's
performance fell below a reasonable standard, and that the
petitioner's rights were actually prejudiced by the substandard
performance. See Strickland _v. Washington, 466 U.S. 668,
687 n. 6.. 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). [*11] In
Strickland, the Supreme Court held that in order to show
prejudice a [criminal] defendant must show that there is a
reasonable probability that. but for counsel's unprofessional
errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Jd. at_ 694. Because
the threshold requirement for showing ineffective assistance
of counsel-sufficient probability of unprofessional conduct to
undermine confidence in the outcome of the criminal
proceeding-is inextricably intertwined with the validity of the
criminal conviction and sentence, Plaintiffs cannot possibly
prevail on their present claim without directly undermining
the validity of their convictions.

Plaintiffs have not offered any persuasive support for their
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.108 Page 5,96 245
2013 U.S, Dist. LEXIS 85574, *11

contention that Heck does not bar their present claims.
Plaintiffs’ bald assertion that their claims are not barred
simply because they are "constitutional claims" does not pass
muster. Although Plaintiffs cite cases where Heck was found
not to bar certain constitutional claims, such as claims of
excessive police force, unconstitutional prison conditions. or
denial of due process in [*12] prison disciplinary
proceedings, those types of claims do not directly implicate
the validity of an underlying criminal conviction as a claim of
ineffective assistance of counsel does. Importantly, Plaintiffs
have not cited a single case where a claim of ineffective
assistance of counsel, or a remotely similar claim, was found
to be exempt from the Heck bar. Nor have Plaintiffs offered
any reasonable theory to support such a reading of Heck.
Plaintiffs’ attempt to recast their claim as merely a "challenge
to procedures" in unpersuasive. (Doc. No. 29 at 21.) Although
Plaintiffs contend that they "are not attacking their
convictions.” they admit to “attacking the deficient indigent
defense program in Weber County." (Id. at 22.) The adequacy
of Weber County's indigent defense program, however, is
directly tied to the validity of Plaintiffs’ convictions. Thus,
Plaintiffs cannot show that they were denied constitutionally
sufficient legal representation by Defendants without directly
undermining their convictions or sentences.

Because Plaintiffs’ ineffective assistance of counsel claims are
subject to the Heck bar, in order to state a claim under § 1983
Plaintiffs must plead facts showing [*13] that their
convictions have previously been invalidated on direct appeal.
expunged, or called into question by issuance of a writ of
habeas corpus. Plaintiffs have not made such a showing.
Thus, the Court concludes that Count I of Plaintiffs’
Complaint fails to state a claim on which relief can be
granted, !

IV. Count II: Utah Constitutional Claims

Count II of Plaintiffs’ Complaint asserts claims of ineffective
assistance of counsel under Article I, Sections 7 and |? of the
Utah Constitution based on the same facts as Count I. Article
I, Section 7 provides, "No person shall be deprived of life,
liberty or property, without due process of law." Utah Const.
art. I. § 7. Article I, Section 12. states in relevant part, "[I]n
criminal prosecutions the accused shall have the right to
appear and defend in person and by counsel... . In no
instance shall any accused person, before final judgment, be
compelled to advance money or fees to ensure the rights

 

' Because the court does not have Jurisdiction under Heck, the Court
will not address Defendants' alternative argument that it also presents
a non-justiciable political question.

herein guaranteed." Utah Const. art. 1, § 12. Thus, although
(*14] premised on state law, Count II of the Complaint is
essentially identical to Plaintiffs’ § 1983 claim.

In Spackman v. Bd. of Ed. of Box Elder County. 2000 UT 87.
16 P.3d 533 (Utah 2000), the Utah Supreme Court held that
"aside from the Takings there is no textual
constitutional right to damages for one who suffers a
constitutional tort." Jd. © 20. 16 P.3d at 537. The court further
"disavow[ed] any statements in Bort v. Deland, 922 P.2d 732
(Utah 1996), that might suggest otherwise." /d. at_n. 5, 16
P.3d_at_ 538. Thus. to avoid easily creating judicial remedies
for constitutional violations, Spackman held "that a plaintiff
must establish the following three elements before he or she
may proceed with a private suit for damages." /d. © 22. 16
P.3d_at_538. "First, a plaintiff must establish that he or she
suffered a ‘flagrant’ violation of his or her constitutional
rights." Jd. © 23. 16 P.3d at 538. "Second, a plaintiff must
establish that existing remedies do not redress his or her
injuries." Jd, § 24, 16 P.3d at 538. "Third, a plaintiff must
establish that equitable relief. such as an injunction, was and
is wholly inadequate to protect the plaintiff's rights or redress
his or her [*15] injuries." Jd. § 25, 16 P.3d at 539,

Clause,

Plaintiffs cannot satisfy each of these elements. First.
although Plaintiffs assert that Defendants flagrantly violated
Plaintiffs’ rights "by being more concerned about money than
a constitutionally appropriate indigent defense program"
(Doc. No. 29 at 23), they do not offer any admissible evidence
to support this assertion. Regarding the second element,
Plaintiffs merely state that "there is no remedy [because] the
Defendants still continue to have a deficient program.” (Doc.
No. 29 at 23.) This assertion, however. overlooks the fact that
damages are available under § 1983 for violations of the Sixth
Amendment right to counsel, subject to the jurisdictional
requirements of Heck. The fact that Plaintiffs must first
overcome the Heck bar before filing a § 1983 suit does not
mean that no remedy exists to redress Plaintiffs’ injuries.
Moreover, Plaintiffs also have an adequate remedy at law
through a state malpractice claim against their allegedly
ineffective counsel. Finally, even assuming that Plaintiffs
could satisfy the first two requirements, the third Spackman
element requires Plaintiffs to show that equitable relief. such
as an injunction, was [*16] and is wholly inadequate to
protect their rights or redress their injuries. However.
Plaintiffs have not shown that they lack equitable remedies
such as direct appeal of their convictions or pursuit of habeas
corpus relief.

Because Plaintiffs cannot satisfy each of the Spackman
requirements, the Court follows the lead of other jurisdictions
that have refused to create a damages remedy where Congress
has already provided an adequate alternative remedy. Jd. { 24,
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.109 Page 6)9f.24.¢s
2013 U.S. Dist. LEXIS 85574, *16

16 P.3d at 538 (citing United States Supreme Court cases and
cases from other jurisdictions to show that merely suffering a
constitutional violation is not enough to create a damages
remedy when a remedy exists under another area of law).
Accordingly, Plaintiffs’ state constitutional claims in Count II
of the Complaint are dismissed.

ORDER

Based on the foregoing analysis. IT IS HEREBY
ORDERED that:

(1) Defendants’ Motion for Summary Judgment (Doc. No. 21)
is GRANTED; and,

(2) this case is CLOSED.

DATED this 17th day of June, 2013.
BY THE COURT:

s/ Clark Waddoups

CLARK WADDOUPS

United States District Judge

 

End of Document
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.110 Page 7 of 24
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.111

© Neutral

As of: August 5, 2019 6:06 PM Z

Page 8 of 24

Orco Invs. v. City of Romulus

Court of Appeals of Michigan

June 26, 2012, Decided

No. 303744

Reporter
2012 Mich. App. LEXIS 1254 *; 2012 WL 2402599

ORCO INVESTMENTS. INC., Plaintiff-Appellant, v CITY
OF ROMULUS, ROMULUS PLANNING COMMISSION,
and ROMULUS CITY COUNCIL, Defendants-Appellees.

Notice: THIS IS AN UNPUBLISHED OPINION. IN
ACCORDANCE WITH MICHIGAN COURT OF APPEALS
RULES, UNPUBLISHED OPINIONS ARE NOT
PRECEDENTIALLY BINDING UNDER THE RULES OF
STARE DECISIS.

Subsequent History: Leave to appeal denied by Orco Invs.,
Inc. v. City of Romulus, 2013 Mich. LEXIS 90 (Mich.. Jan.

25, 2013)

 

Prior History: [*1] Wayne Circuit Court. LC No. 09-
018235-CK.

Core Terms

 

storm Water, summary disposition, trial court, site plan,
regulation, plans, regulatory taking, drainage, statute of
limitations, negotiations, defendants’, reinstate, easement.
city's, drainage system, long term, motion to reinstate. equal
protection, permits, soil erosion, relinquished, substantive due
process claim, city council, issues, zoning, substantive due
process, light most favorable, planning commission.
government action, purchase property

Judges: Before: K. F. KELLY, P.J., and SAWYER and

RONAYNE KRAUSE, JJ. RONAYNE KRAUSE, J.
(concurring in part and dissenting in part).

Opinion

 

PER CURIAM.

Plaintiff, Orco investments, Inc., appeals as of right from an
order granting summary disposition in favor of defendants,
the City of Romulus, the Romulus Planning Commission, and

the Romulus City Council.! in this regulatory taking claim.
We affirm.

I. BASIC FACTS AND PROCEDURAL HISTORY
A. THE OVERLAY DISTRICT

This case arises from Orco's intent to develop 18 single-
family condominiums on a vacant, 7.35-acre piece of property
located on Superior Road in Romulus. In September of 2003.
Orco submitted a preliminary site plan for its project to the
planning commission. The property was zoned RI-B. for
single family residences, so Orco's plans were proper under
the applicable zoning ordinances. Orco did not yet own the
property, but intended to buy it.

At a city council meeting on December 8, 2003, many
individuals living near the property, including the mayor of
Romulus, voiced [*2] their concern and dissatisfaction with
Orco's development plan. These residents were worried that
development would affect the rural character of the
neighborhood. The city council then passed a six-month
moratorium on issuing building permits for the area, which
included the property that Orco planned to develop.

Ata planning commission meeting on December 15, 2003.
the commission tabled approval of Orco's site plans and asked
Orco to work with the city and make changes to address some
of the concerns raised by citizens at the city council meeting.
Orco met with the city's engineers and adapted its plans. The
plan was brought up again at the planning commission's
February 2004 meeting, when four members voted to approve
Orco's preliminary site plan and four members voted to deny
it (the ninth member of the commission was not present). This
Was interpreted as a denial of the plan.

On March 26, 2004, Oreo filed an action in Wayne Circuit
Court and asked the court to order the city to approve Orco's

 

‘In a prior order, summary disposition was granted as to the
Planning Commission and the City Council. but they continue to be
named parties,
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.112 Page 9,0f 2A ro
2012 Mich. App. LEXIS 1254, *2

preliminary site plan.? The trial court ordered the city to
include the issue on the Board of Zoning Appeals’ (BZA)
agenda. On July 7, 2004, the BZA reversed the decision of the
planning commission [*3] and approved Orco's preliminary
site plan. Orco finalized its purchase of the property on July
16, 2004. However, on June 15, 2004, before this approval
and purchase, the city adopted the "Rural Characters Overlay
District." which included the property that Orco sought to
develop. The Overlay District increased the lot size
requirement for the property, reduced the number of
condominium units that Orco could develop, and required
Orco to completely revise its development plans. Orco
requested that the court relieve it from the requirements of the
Overlay District. The court ordered Orco to appeal to the
BZA for a use variance, but the BZA denied Orco's request.

Oreo then moved for summary disposition under MCR
2.116(C)(10) and argued that the Overlay District should not
apply to its site plan because the city acted in bad faith and
With unreasonable delay when it initially denied Orco's
preliminary site plan in February of 2004. At a motion
hearing held on November 19, 2004, the circuit court agreed
and granted Orco a writ of mandamus. The court concluded
that Orco's [*4] preliminary site plan should have been
approved originally, so the subsequently adopted Overlay
District did not apply. The court then explained that the City
attempted "to block this preliminary site plan with every
possible obstacle." and that the "adoption of the Overlay
District on June 15, 2004 was for the sole purpose of stopping
Plaintiffs development and manufacturing a defense to this
suit." Orco proceeded with development of the property, but
alleged that the city continued to purposefully delay approval
of various permits required and Orco's final site plan by
creating problems with: 1) the storm water drainage system;
2) the Soil Erosion and Sedimentation Control (SESC) permit:
and, 3) the long-term maintenance agreement for the storm
water drainage system.

B. STORM WATER DRAINAGE SYSTEM

In October of 2003, the city's engineer expressed his concern
to Orco that the storm water drainage ditch parallel to
Superior Road could not accommodate the additional storm
water drainage from Orco's proposed condominium
development. The city engineer suggested that Orco use
adjacent property belonging to the Romulus School District
because it could better accommodate the development's
[*5] storm water drainage. The school district's
superintendent, Joel Carr, and the school district's facilities
director, Donald Morris, initially agreed to grant Orco an

 

*See Orco Investments, Inc v City of Romulus and City of Romulus
Planning Comm, Wayne Cireuit Court Case No, 04-409170-CH.

easement for storm water drainage and the parties began
negotiations. Randall C. Orley, the president of Orco, claims
that in early 2005 he had a telephone conversation with Carr
and Eric Garber, another Oreo employee. During this
conversation, Carr indicated that the mayor of Romulus and
other city officials were pressuring Carr to deny the storm
water drainage easement to Orco because areas of the city
were "best kept separate by their existing racial makeup."
These officials were concerned about African Americans
moving into the planned condominium development.
However, Carr testified that city officials never told him to
deny Orco's easement. According to Carr. negotiations over
the easement halted because of Orco's failure to respond.

Orley claimed that Orco's time negotiating with the school
district and developing engineering plans to use the district's
property for storm water drainage were thus rendered useless.
Orco returned to its original plan to use the Superior Street
ditch, which it had abandoned at the [*6] city's suggestion
and request.

C, SESC PERMIT

Before beginning construction, a SESC permit was required.
On May 23, 2005, the city voted to relinquish jurisdiction of
SESC permits to the Wayne County Soil Erosion Department
(WCSED). The city did so after the Michigan Department of
Environmental Quality (MDEQ) told the city that it needed
more staff and additional training to maintain its SESC
program. The soil erosion program did not take in enough
revenue to justify paying for these changes, so the city turned
jurisdiction of the program over ta the WCSED. The
WCSED's jurisdiction over the city's SESC permits began on
June 1, 2005, When the city relinquished jurisdiction of soil
erosion permits, it also lost control of approving engineering
plans for storm water drainage and management. Orley claims
that the city did not inform Orco that it no longer had
authority to award SESC permits or approve engineering
plans for storm water drainage systems.

On November 16, 2005, while attending a meeting at the
WCSED, Orco's engineer was informed that the city no
longer had control over SESC permits and Orco thus had to
apply for approval of its plan with the WCSED. Orco also had
to apply to the [*7] Wayne County Department of Public
Service (WCDPS) to find out if the WCDPS would have
jurisdiction over all of the storm drainage issues related to
Orco's development. This required the preparation of new
engineering plans to be submitted to the city, the city's
engineers, the WCSED, and the WCDPS. On May 11. 2006,
Orco's plans were approved, as long as the city accepted
jurisdiction and responsibility for long term maintenance of
the storm water drainage system.
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.113 Page 19,08 249

2012 Mich. App.

D. LONG TERM MAINTENANCE AGREEMENT FOR
STORM WATER DRAINAGE SYSTEM

Orco then sent the city a proposed agreement, under which
the city would assume jurisdiction and responsibility for the
long term maintenance of the development's storm water
drainage system, as required by the WCSED. The city
responded on May 2, 2006, and said that Orco's proposed
agreement lacked certain essential information, like a
description of the project and who prepared the project's
plans. The city also requested separate documents providing
for an access easement. In addition. it appears that the city
told Orco it would not sign a maintenance agreement unless
Orco agreed to dismiss the 2004 case.> Over the next several
months, Orco and the city negotiated [*8] the terms of the
agreement. In March of 2007, the parties executed a final
agreement.

E. PROCEDURAL HISTORY

On August 30, 2006, Oreo held a public auction for the
property. The minimum bid price was $375,000. No one
attended or bid at the auction. Orley claimed that if the city
had approved its preliminary site plan in 2003, the property
would have been developed and ready for sale in March of
2005. If the plan had been approved in 2003. Orco's soil
erosion and storm water drainage plans would have been
approved by the city before it relinquished jurisdiction. As a
result, Orco would not have needed to develop new
engineering plans to submit to the WCSED and the WCDPS.,
which pushed back development even further. Orley
contended that "[w]hat should have been a nine month to one
year project became a five and one-half year fiasco. . . ."

On July 24, 2009, Orco filed a complaint in a new suit against
defendants. In Count I, Orco alleged that the planning
commission's denial of its site plan violated Orco's equal
protection and [*9] substantive due process rights under the
Michigan Constitution. Orco claimed that defendants
"purposefully and willfully rezoned Orco's Property by an
‘Overlay District’ in furtherance of its bad faith efforts to
prevent development." In Count II, Oreo contended that
defendants’ actions, including the denial of Orco's site plan
and its attempt to rezone the property, resulted in an unlawful
regulatory taking without just compensation under the
Michigan Constitution. 1963 Art 10. § 2.

On March 1, 2010, defendants filed their first motion for
summary disposition. Defendants alleged that all of Orco's

 

> At this point the previous litigation had been dismissed for lack of
progress pursuant to MCR 2.502. although it seems that the parties

Were not aware of this fact.

LEXIS 1254, *7

claims are barred by a three-year statute of limitations.
Defendants also argued that the claims against the planning
commission and city council should be dismissed because
those entities did not have a separate legal existence; they
Were part of the city itself.

On March 26, 2010, the trial court held a hearing on
defendants' first motion for summary disposition and made an
oral ruling granting the motion in part and denying it in part.
The court concluded that Orco's equal protection and due
process claims Were time-barred if they rested on events that
occurred before July 24, 2006. Based [*10] on the record, it
appeared that the only remaining event was the city’s alleged
refusal to sign an agreement accepting jurisdiction over the
long term maintenance of the storm water drain, which
occurred sometime between July 19, 2006, and August 23,
2006. The court specifically rejected Orco's argument that
these claims accrued on August 30, 2006, when no one bid on
the property at auction. The trial court denied defendants’
motion on Orco's regulatory taking claim because the statute
of limitations is six years. The court stated that the planning
commission and city council were not separate legal entities
Which could be held liable in tort, so they were entitled to
summary disposition under MCR 2.116(C)(8). An. order
reflecting this oral decision was issued on June 7, 2010.

On February 11, 2011, defendants filed a second motion for
summary disposition. First, defendants argued that the city's
"temporary refusal to assume long term maintenance
responsibilities of Plaintiff's storm water system" was the only
alleged wrong giving rise to a timely substantive due process
claim. This alleged wrong did not shock the conscience, and it
did not deprive Orco of any property interest. Orco [*11] was
not entitled to an agreement where the city assumed long term
maintenance responsibility for the storm drainage system of
its private development. Furthermore, the city did not refuse
to enter into such an agreement. Although negotiating the
agreement took time, the city ultimately agreed to assume
responsibility of long term maintenance of the development's
storm Water drainage system.

Defendants also argued that Orco failed to establish a
regulatory taking claim because the property did not lose all
economic value. An appraiser hired by Orco valued the
property at $70,000 and, although this was less than what
Orco paid for the property, the decrease in value is
comparable to the general decrease in property values
associated with the recession. During the six months when the
Overlay District was in effect, Orco could not have proceeded
with development because of other issues, like storm water
drainage. Orco also could not establish a takings claim based
on the city's relinquishment of jurisdiction over SESC
permits: this action affected SESC permit applicants
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.114 Page 14,08. 4460
2012 Mich. App. LEXIS 1254, *11

uniformly and was the result of pressure from the MDEQ.
Furthermore, Oreo did not have reasonable investment-
backed expectations [*12] because it knew about the Overlay
District when it purchased the property.

At a hearing held on March 4, 2011, the trial court granted
defendants’ motion for summary disposition on the remaining
claims and denied Orco's counter-motion for partial summary
disposition. The court first addressed Orco's regulatory taking
claim, The court concluded that defendants acted in bad faith
by adopting a zoning ordinance that singled out Orco's
property. However. the court reasoned that the economic
effect of the ordinance on Orco's property was minimal. Even
if the Overlay District was not in effect in 2004, Oreo could
not have continued development because it took Orco longer
than that to address the developments storm water drainage
issues. In addition, Oreo had not yet purchased the property
When the Overlay District was adopted, so any effect of the
rezoning should have been accounted for in the purchase
price. The court found significant the fact that Orco knew of
the Overlay District when it purchased the property.

In addition, the trial court held that the other alleged actions
by defendants did not constitute takings under the Fifth
Amendment. Orco presented no evidence. other than
inadmissible [*13] hearsay evidence, that the city council
interfered with its negotiations with the school district for a
storm drainage easement. Rather, Carr testified that council
members and the mayor did not contact him regarding the
easement. Regarding issuing SESC permits, the court
concluded that the city did not act in bad faith: it rescinded
jurisdiction because the MDEQ required additional staff and
training, and compliance was not economically-efficient for
the city. The court also concluded that the city's
relinquishment of jurisdiction had no economic effect on the
property and did not interfere with distinct investment-backed
expectations. Orco knew it needed a SESC permit. It had not
yet applied for one with the city. There did not seem to be any
delay in approval of Orco's application, and if there was, this
delay was not the fault of the city. The delay in approving the
long term maintenance agreement was due in large part to
Orco's failure to include certain information or make
discussed changes to the proposed agreement. Thus, any
economic impact that resulted from the alleged delay is
attributable to Orco. Finally, the court dismissed Orco's
substantive due process and equal protection [*14] claims
because those that were not barred by the statute of limitations
Were meritless for reasons already discussed.

Orco now appeals as of right.
Il, ANALYSIS
A. STANDARDS OF REVIEW

"This Court reviews de novo a trial court's decision on a
motion for summary disposition." Cedroni
Tomblinson, Harburn Assoc, 290 Mich App 577. 584: 802
NW2d_ 682 (2010). A motion for summary disposition
brought pursuant to MCR 2.116(C)(10) applies to the factual
support for a party's cause of action. Jd. When reviewing a
motion for summary disposition brought under MCR
2.116(C)(10), this Court considers the pleadings, affidavits.
and other evidence in the light most favorable to the
nonmovant. Jd. A motion for summary disposition should be
granted "if there is no genuine issue regarding any material
fact and the moving party is entitled to judgment as a matter
of law." Latham v Barton Malow Co, 480 Mich 105, 111: 746
NW2d_ 868 (2008), A genuine issue of material fact exists
when "reasonable minds could differ on an issue afler viewing
the record in the light most favorable to the nonmoving
party." Allison v AETV Capital Met, LLP, 481 Mich 419, 425;

Assoc ov

In reviewing a trial court's decision [*15] to grant summary
disposition on the basis of statute of limitations under MCR
2.116(C)\(7), we consider the pleadings and any other
documentary evidence in the light most favorable to the
nommoving party. Zwiers v Grownev, 286 Mich App 38, 42:
778 NW2d 81 (2009). If there is a factual dispute, summary
disposition is not appropriate. /d. If there is no factual dispute,
whether a claim is barred by the statute of limitations is a
question of law for the court. Jd.

 

We review constitutional issues de novo. Shepherd
Montessori Ctr Milan v Ann Arbor Charter Twp, 486 Mich
311, 317: 783 NW2d 695 (2010),

 

 

We review a trial court's decision on a motion to reinstate an
action for an abuse of discretion. Wickines v Arctic
Enterprises, Inc, 244 Mich App 125. 138: 624 NW2d 197
(2000).

B. REGULATORY TAKING

Orco argues that the trial court erred in granting defendants
summary disposition on its regulatory taking claim. We
disagree.

Both the United States and Michigan Constitutions prohibit
the taking of private property for public use without just
compensation. See US Const. Am V: Const 1963. art 10. § 2.
"[GJovernmental regulations that overburden a property may
also constitute a compensable taking.” Chelsea Inv Group
EEC v_ Chelsea, 288 Mich App 239, 261; 792 NW2d 781
(2010). [*16] To determine if a compensable regulatory
taking has occurred, three factors are considered: "(1) the
character of the government's action, (2) the economic effect
of the regulation on the property, and (3) the extent by which
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.115 Page 130624 ¢,
2012 Mich. App. LEXIS 1254, "16

the regulation has interfered with distinct, investment-backed
expectations.” /d.. quoting Penn Central Transp Co + New
York City, 438 U.S. 104, 124: 98 S Ct 2646: 57 L Ed 2d 631
(1978). For the first factor, the question is whether the
government's action singles out the property owner or is
actually a "comprehensive, broadly based regulatory scheme
that burdens and benefits all citizens equally." Chelsea, 288
Mich App at_262, quoting Cummins v Robinson Twp, 283
Mich App 677, 720: 770 NW2d 421 (2009). To determine the
economic effect of the regulation on the property, it is
necessary to compare the value of the property that was
removed by the government regulation with the value of the
property that remains. Che/sea, 288 Mich App at 262. By
itself. a "mere reduction in the value of regulated property" is
not enough to demonstrate a compensable taking. Jd.

 

The first factor to consider in a regulatory taking claim, the
character of the government action, weighs [*17] in favor of
Orco, The evidence shows that the city adopted the Overlay
District in an attempt to prevent Orco from developing the
property in question. Based on the zoning ordinances in place
When Orco submitted its preliminary site plan, Orco was
entitled to approval. However, many residents living near the
property, including the mayor of Romulus, complained about
the development. The city council then passed a moratorium
on building permits and ultimately adopted the Overlay
District. which reduced the number of lots that Oreo could
develop on the property. It appears that these actions were
aimed solely at Orco and its plans to develop the property. In
fact. in the previous litigation, the trial court ordered the citv
to approve Orco’s preliminary site plan after determining that
the city acted in bad faith and with unreasonable delay by
attempting "to block this preliminary plan with every possible
obstacle." The court concluded that the city singled Orco out
and adopted the Overlay District "for the sole purpose of
stopping Plaintiff's development and manufacturing a defense
to this suit."

However, neither the second factor (the economic effect of
the government regulation on [*18] the property) nor the
third factor (interference with Orco's distinct investment-
backed expectations) weigh in Orco's favor. Orco had not yet
purchased the property when the Overlay District was
adopted. The United States Supreme Court has concluded that
the purchase of property with knowledge that it is burdened
by a regulation does not automatically defeat a regulatory
taking. See Palazzolo v Rhode Island, 533 U.S. 606, 626-627:
121 $8 Ct 2448: 150 L Ed 2d 592 (2001). The Court in
Palazzola stated that the takings "In certain
circumstances allows a landowner to assert that a particular
exercise of the State's regulatory power is so unreasonable or
onerous as to compel compensation.” /d, at 627. However, in
KA & K Constr, Inc _v Dep't of Environmental Oualitv. 267

clause,

Mich App 523: 705 NW2d_ 365 (2005), this Court also
acknowledged that such regulations should
nevertheless be taken into account. As we explained. a
purchaser's notice of the regulation helps shape the analysis of
whether the purchaser's investment-backed expectations were
reasonable. /d at_ 557. We examined the three Penn Central
factors and stated:

notice of

if the land-use regulation, like traditional zoning and
wetland [*19] regulations: (1) is comprehensive and
universal so that the private property owner is relatively
equally benefited and burdened by the challenged
regulation as other similarly situated property owners.
and (2) if the owner purchased with knowledge of the
regulatory scheme so that it is fair to conclude that the
cost to the owner factored in the effect of the regulations
on the return on investment, and (3) if, despite the
regulation, the owner can make valuable use of his or her
land, then compensation is not required under Penn
Central. [fd at 529, ]

Orco knew of the Overlay District at the time it closed on the
property. Thus, as the trial court pointed out, Orco had the
ability to renegotiate the purchase price to take into account
the Overlay District. In addition, Orco presented no evidence
that the city's adoption of the Overlay District (which was in
effect for all of six months) significantly decreased the
property's value. Quite simply. Orco could not have
developed the property while the Overlay District was in
effect because it had yet to negotiate an easement for the
storm water and had yet to perform soil testing.

We are not persuaded by Orco's claims that the city officials
[*20] thwarted development efforts by making it impossible
for Orco to obtain an easement for storm water drainage and
in failing to notify Orco that it had relinquished jurisdiction of
soil erosion control to Wayne County. Orco negotiated with
the school district for nearly two years to obtain an easement
on the district's property for the development's storm water
drainage. No agreement came from these negotiations, and
Orco then had to receive approval from the city to use the
Superior Road ditch. Orco came forward with no admissible
evidence to support its contention that the city interfered with
negotiations. Additionally, there was no dispute that Oreo had
not applied for an SESC permit at the time the ordinance was
rescinded. It does not appear that transfer of the permitting
process to Wayne County was done to thwart Orco's
development efforts: rather, the city relinquished control for
economic reasons and the inability to support such a
department.

In any event, requiring Orco to obtain the necessary permits
could not itself constitute a taking of property. Cummins v
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.116 Page 13,.0f 24-5
2012 Mich. App. LEXIS 1254, *20

Robinson Twp. 283 Mich App 677. 719: 770 NW2d 421
(2009). The storm drainage and SESC permit requirements
Were consistent [*21] with Cimnmins and were merely a
normal administrative step of property development.

Orco claims that the city caused it to "miss the market" and
that "by the time Orco jumped through all the city's hoops,
there was nobody interested in buying what Orco was
selling." Orco admits that “the real estate market had so
dramatically changed by mid-2005 that plaintiff could not
market the property at all." It claims that it would have
avoided the market downturm if defendants had not denied
approval of its preliminary site plan in 2003. It is impossible
to know if Orco would have actually completed its
development, gotten approval of its final site plan, and sold
the property before mid-2005. Orco was able to make
valuable use of the property despite the regulation. It
developed the property as it originally intended and placed it
on the market. Because Orco purchased the property with
knowledge of the regulatory scheme and because Orco made
(and can make) valuable use of the property, compensation is
not required under Penn Central.

C, STATUTE OF LIMITATIONS

Orco argues that the trial court erred in concluding that most
of its equal protection and substantive due process claims
were barred by [*22] the statute of limitations. We disagree.

If no statute of limitations is specified for a particular cause of
action, the statute of limitations is three years after the injury
occurred, or the claim accrued. See MCL 600.5805(10). A
claim accrues when "the wrong upon which the claim is based
was done regardless of the time when damage results." MCL
600.5827. In addition, the Michigan Supreme Court has
rejected the assertion that "a claim does not accrue until a
plaintiff knows, or objectively should know, that he has a
cause of action and can allege it in a proper complaint."
Trentadue v Buckler Lawn Sprinkler, 479 Mich 378, 389: 738
NW2d_ 664 (2007). Nor does Michigan recognize the
continuing violations doctrine. v__ Macomb Co
Community. Mental Health Servs. 472. Mich 263. 266. 696
NW2d 646 (2005), amended by 473 Mich 1205, 699 NW2d
697 (2005).

 

Gare

 

Orco filed its complaint on July 24, 2009, Michigan law does
not specify a statute of limitations for equal protection or due
process claims brought under its Constitution. Therefore, the
statute of limitations is three years. See MCL 600.5803(10).
Consequently, any claims based on wrongs that occurred
before July 24, 2006, are time-barred. Orco [*23] claims that
it was not harmed, and thus no wrong occurred, until August
30, 2006, when it tried to sell the property at auction and had
no bidders. We disagree. Taking the facts in a light most

favorable to Orco, it is clear that Orco argues that it sustained
harm when: (1) the city allegedly persuaded the school district
not to grant Orco a storm water easement: (2) the city
allegedly did not inform Orco that it no longer had the
authority to issue soil erosion permits; and (3) the city
allegedly stalled negotiations on the long term maintenance
agreement for the storm water drainage system. All of these
alleged acts occurred outside of the statute of limitations.
Even if Oreo was not aware that the property was decreasing
in value, the discovery rule does not toll the statute of
limitations. See Zrentadue, 479 Mich at 389. Moreover, it is
unlikely that given the widespread news of the recession and
housing crisis, Orco, a property development company. was
unaware that property values were in decline. Accordingly,
the trial court did not err in granting summary disposition on
the basis of statute of limitations.

D. EQUAL PROTECTION AND SUBSTANTIVE DUE
PROCESS

Orco argues that the trial [*24] court erred in granting
summary disposition in favor of defendants on its remaining
equal protection and substantive due process claims. We
disagree.

Both the United States and Michigan Constitutions provide
that all people are entitled to equal protection of the laws. See
US Const, Am XIV: Const 1963, art_1, § 2. "The purpose of
the equal protection clause of the Fourteenth Amendment is to
secure every person within the State's jurisdiction against
intentional and arbitrary discrimination, whether occasioned
by express terms of a statute or by its improper execution
through duly constituted agents.” Ii//age_ of Willowbrook
Olech, 528 U.S. 562, 564, 120 S Ct. 1073; 145 L Ed 2d 1060
(2000). The Michigan Supreme Court has held that
Michigan's equal protection clause is coextensive with the
United States Constitution's Equal Protection
Shepherd Montessori, 486 Mich at 318. Unless legislation
treats groups differently on the basis of a suspect or quasi-
suspect class, or the legislation interferes with a fundamental
right, the party asserting that the legislation is unconstitutional
has the burden of proof. /e¢. at. 319. That partv must show that
the legislation's classification is [*25] not rationally related to
a legitimate government interest. Jc/.

 

Clause.

 

 

The Michigan Constitution also provides that "[nJo person
shall . . . be deprived of life, liberty or property, without due
process of law." Const 1963, art 1. § 17. When evaluating
individual governmental actions, "the governmental conduct
must be so arbitrary and capricious as to shock the
conscience,” in order to constitute a violation of substantive
due process. Cummins, 283 Mich App at_701. "[O]nly the
most egregious official conduct can be considered arbitrary in
the constitutional sense." /¢d. The Michigan Constitution's
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.117 Page 14,0 249
2012 Mich. App. LEXIS 1254, *25

substantive due process clause is coextensive with the United
States Constitution's substantive due process clause. See jd.
The United States Supreme Court has held, "where a
particular Amendment provides an explicit textual source of
constitutional protection against a particular sort of
government behavior, that Amendment. not the more
generalized notion of substantive due process, must be the
guide for analyzing these claims." Sacramento _Co v Lewis,
523 U.S. 833, 842: 118 S Ct 1708; 140 L Ed 2d 103 (1998).
This concept has been applied to regulatory taking claims.
Which fall under the Fifth Amendment. [*26] See US Const.
Am V: Cummins, 283 Mich App at 704.

 

In its complaint, Orco alleged that its equal protection and
substantive due process rights were violated by: (1) the acts of
government officials to prevent or delay the approval of its
preliminary site plan and further development. (2) the
planning commission's denial of its preliminary site plan. and
(3) the city council's adoption of the Overlay District. All of
these acts occurred before July 24, 2006, so they are barred by
the statute of limitations. In its response to defendants’ first
motion for summary disposition, plaintiff argues that these
"continual tortious acts" occurred after July 24, 2006: (1)
"July 24. 2006: the City's engineer deferred final approval
pending submission of separate easement documents." (2)
"August 23. 2006: the City would not agree to language in a
Long Term Maintenance Agreement," and (3) "November 10,
2006: the City’s engineer notes six items ‘needed before
formal engineering approval can be granted." These actions
do not constitute a violation of Orco's equal protection or due
process rights.

To defeat summary disposition on its equal protection claim,
Orco needed to present that defendants’
[*27] actions were not rationally related to a legitimate
government interest. See Shepherd Montessori, 486 Mich at
318. It has not. Our Supreme Court has recognized that
zoning is "a reasonable exercise of the police power that not
only protects the integrity of a community's current structure,
but also plans and controls a community's — future
development." See Avser v Kasson Twp, 486 Mich 514, 520;
786 NW2d 543 (2010). Defendants have a_ legitimate
government interest in regulating development and requiring
building permits. See Cummins, 283 Mich App at 701. This
Court in Cummins explained that "[iJn disputes over
municipal actions, including the issuance of building permits,
only the most egregious official conduct can be considered
arbitrary in the constitutional sense." /cd. Defendants’ conduct
of requiring appropriate documents, including separate
easement documents, was not egregious. It was within their
police power to ensure compliance with applicable ordinances
and statutes. Defendants’ dispute with the language of the
long term maintenance agreement was also not egregious: it

evidence

was reasonable for defendants to negotiate with Orco before
assuming long-term maintenance responsibility [*28] for the
proposed developments storm water drainage system.

Orco's substantive due process claims are based on the same
governmental action that gives rise to its taking claim. The
takings clause provides "an explicit textual source of
constitutional protection" against the government's regulatory
taking of property, so plaintiff's due process claims are more
properly analyzed under the takings clause. See US Const.
Am V: Sacramento, 523 U.S. at 842; see also Cummins, 283
Mich App at_704. Furthermore, to establish its substantive due
process claim, plaintiff must show that defendants’ conduct
was "so arbitrary and capricious so as to shock the
conscience." Viewing the evidence in the light most favorable
to plaintiff. there is still no evidence that any conduct by
defendants after July 24, 2006, was "so arbitrary and
capricious so as to shock the conscience.” As discussed
above, defendants were within their authority to require
appropriate documentation before issuing engineering
approval and building permits. In addition, it was reasonable
for defendants to take time to negotiate before agreeing to
assume responsibility for the development's storm water
drainage system. These actions [*29] were not so egregious
"so as to shock the conscience." Accordingly, the trial court
did not err in granting summary disposition on Orco's equal
protection and substantive due process claims.

E. PLAINTIFF'S MOTION TO REINSTATE LITIGATION

Finally. Oreo argues that the trial court should have reinstated
its prior case. We disagree.

MCR _2.502(C) provides that. "[o]n motion for good cause.
the court may reinstate an action dismissed for lack of
progress on terms the court deems just." MCR 2.502 does not
prescribe a time limit for filing a motion to reinstate.
However, this Court has considered how much time passed
after the case was dismissed in determining if good cause
exists to reinstate it. See Wickings, 244 Mich at 139: Bolster v
Monroe Co Bd of Rd Comm'rs, 192 Mich App 394, 400: 482
NW2d_ 184 (1991). This Court has also taken into account
these factors in determining whether there is good cause to
reinstate: "(1) procedural or technical error in dismissing the
case for lack of progress, (2) the movant's actual diligence
before dismissal. (3) justification for the movant's failure to
make progress before dismissal, (4) the movant's diligence in
attempting to settle the case or a prompt [*30] motion to
reinstate it following dismissal, and (5) potential prejudice to
the nonmovant if the action is reinstated." Mickings. 244 Mich
App at 142.

Orco moved to reinstate the previous litigation (by filing a
motion to reinstate in that case, No. 04-409170) because the
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.118 Page 15,of.24
2012 Mich. App. LEXIS 1254, *30

issue of damages remained unresolved. The last substantive
action in the previous litigation was the trial court's grant of
summary disposition in favor of Orco nearly five years
before. In its motion to reinstate, Orco explained that it waited
so long because it was trying to mitigate its damages by
selling the property. Orco's motion was denied.

Orco asks this Court to reinstate the previous litigation by
reversing the trial court's order that denied its motion to
reinstate. However, this order was not entered in the case
associated with this appeal. Rather. it was entered in the
previous litigation. Orco's request that this Court reverse that
order is untimely, as it was not filed within 21 days of the
order's entry. See MCR _ 7.204(A)(1). In its response to
defendants’ first order for summary disposition in this case.
Orco asked the trial court to reevaluate its denial of its motion
for reinstatement. The trial court [*31] refused, explaining
that Orco's request was basically a motion to reconsider his
previous ruling. Because Orco did move for
reconsideration within 21 days of the court's order. Orco's
request was untimely.

not

We agree that Orco's request for reinstatement in the instant
case is essentially an untimely and improper motion to
reconsider the tral court's order denying Orco's original
motion to reinstate. This request to reconsider was made
approximately nine months after the trial court first denied
Orco's motion to reinstate. In addition, Orco's original motion
to reinstate was not made in this case, but rather, in the
previous litigation. Hence, the trial court correctly denied the
request. Even if Orco's request was timely, the trial court did
not abuse its discretion in denying Orco's initial motion for
reinstatement. Approximately four and a half years had
passed since any action was taken in the previous litigation.
and how much time has passed is a relevant consideration in
determining if there is good cause to reinstate. See Mickings.
244 Mich at 139-142: Bolster, 192 Mich App at 400. In
addition, the denial of Orco's motion to reinstate did not affect
its opportunity to assert [*32] a claim for damages based on a
regulatory taking. The previous litigation was dismissed for
lack of progress, which does not constitute a final judgment.
Consequently, Orco's taking claim in the instant case was not
barred by res judicata.

Affirmed.

s’ Kirsten Frank Kelly

‘s’ David H. Sawyer

Concur by: Amy Ronayne Krause (In Part)

Dissent by: Amy Ronayne Krause (In Part)

age 8 of 9

Dissent

 

RONAYNE KRAUSE, J. (concurring in part and dissenting in
part)

I concur with the majority's conclusions and reasoning that
plaintiff's due process and equal protection claims that are
based on actions taken by the city before July 24, 2006, are
barred by the statute of limitations; that the trial court
properly granted summary disposition in favor of defendants
on plaintiffs equal protection and substantive due process
claims; and that the trial court did not abuse its discretion by
denying plaintiff's motion to reinstate its prior case. However.
I believe there are sufficient questions of fact as to plaintiff's
regulatory taking claim that I respectfully dissent from the
majority's affirmance of the trial court's dismissal of that
claim. I would therefore reverse and remand as to that claim.

I agree with the majority's recitation of the applicable
[*33] law and will not repeat it. Furthermore, I agree with the
majority's conclusion that the "character of the government
action” favors plaintiff. I appreciate that the community did
not Wish to have a housing development take place within its
and I am not unsympathetic to that; and
furthermore, plaintiff here may arguably have more resources
than a similarly situated individual. Nonetheless, defendants’
conduct was clearly the kind of ersatz legislation specifically
targeted at frustrating or harming a specific individual entity
that cannot ever be countenanced.

confines.

It is a closer question whether the economic effect of the
government regulation on the property weighs in either party's
favor. However, if the question is a close one. on summary
disposition the question should be presented to the jury. This
inquiry is closely tied to the effect on plaintiff's interest-
backed expectations.

The reason the question is close is that much of the harm
plaintiff alleges appears to be the result of the housing market
in particular, and the economy in general, both collapsing. I
see no evidence that defendants are responsible for either.
Furthermore, to the extent those collapses could have
(*34] been predicted, plaintiff is a sophisticated party with
experience in the field and therefore equally. if not better.
suited to make that prognostication. While I recognize that
American jurisprudence generally adopts the “eggshell
plaintiff" philosophy, developers inherently assume the risk of
market fluctuations when they commence long-term projects.
I would hold that, no matter how egregious defendants’
conduct might have been, it is unfair to hold them responsible
for damages that they could not have controlled and could not
have predicted.
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.119 Page 16.a 24,5
2012 Mich. App. LEXIS 1254, *34

Nevertheless, it appears that plaintiff incurred expenses and
delays it should not have incurred because of defendants’
calculated attempts to hinder plaintiff's project. For example.
defendants allegedly did not advise plaintiff that it had
relinquished jurisdiction over soil erosion and storm water
drainage plans, resulting in plaintiff wasting six months and
other resources submitting futile plans to defendants and
subsequently adapting those plans to the new entity. While
plaintiff could theoretically have renegotiated the purchase
price of the property to reflect the Overlay District, I am not
aware of any evidence that it was successful [*35] in doing
so: and while plaintiff did not need to purchase the property at
all, the expenses and time it had already invested into the
project would thereby have become entirely wasted.
Furthermore, plaintiff could not have anticipated the ongoing
delays and frustrations allegedly inflicted by defendants even
after the purchase. Even more significantly, I believe that the
Overlay District was so unreasonable that _ plaintiff's
knowledge of it does not defeat the possibility of a regulatorv
taking. See Palazzolo v Rhode Island, 533 U.S. 606, 626-627:
121 8 Ct 2448: 150 L Ed 2d 592 (2001).

I believe that, when the evidence is viewed in the light most
favorable to plaintiff, there are questions of fact regarding
plaintiff's regulatory taking claim. Consequently, I would
reverse the trial court's grant of summary disposition as to that
claim and remand for further proceedings. In all other
respects, I agree with the majority.

s Amy Ronayne Krause

 

End of Document
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.120 Page 17 of 24
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.121

> Positive

As of: August 5, 2019 6:26 PM Z

Page 18 of 24

Flovd v. County of Kent

United States Court of Appeals for the Sixth Circuit

January 6, 2012, Filed

File Name: 12a0010n.06

No. 08-2015

Reporter

454 Fed. Appx. 493 *: 2012 U.S. App. LEXIS 305 **: 2012 FED App. 0010N (6th Cir): 2012 WL 29207

ADRON L. FLOYD, Plaintiff-Appellant. v. COUNTY OF
KENT. et al.. Defendants-Appellees.

Notice: NOT RECOMMENDED FOR FULL-TEXT
PUBLICATION. SIXTH CIRCUIT RULE 28 LIMITS

CITATION TO SPECIFIC SITUATIONS. PLEASE SEE
RULE 28 BEFORE CITING IN A PROCEEDING IN A
COURT IN THE SIXTH CIRCUIT. IF CITED, A COPY
MUST BE SERVED ON OTHER PARTIES AND THE
COURT. THIS NOTICE IS TO BE PROMINENTLY
DISPLAYED IF THIS DECISION IS REPRODUCED.

Prior History: [**1] ON APPEAL FROM THE UNITED

STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF MICHIGAN.

Floyd v. Kent County, 2008 U.S. Dist. LEXIS 52324 (W.D.
Mich.. July 9, 2008)

Core Terms

 

sentence, Unknown, appointed, attorneys, probation, rights,
ineffective assistance, training, damages, trial court, district
court. guidelines, guilty plea, state court, trial judge, state law,
pro se, challenging, mandatory, recommend, prison

Case Summary

 

Procedural Posture

Plaintiff former inmate sued defendants, his trial attorney, a
state, its governor, a county, and an unknown _ judicial
"trainer," alleging U.S. constitutional rights violations for
having been incarcerated for over 6 years on an incorrect
sentence. The U.S. District Court for the Western District of
Michigan sua sponte dismissed the in forma pauperis
complaint under 28 U.S.C.S. §§ 1915(e)(2), 191SA(b)(1). The

inmate appealed.
Overview

Detense attorneys did not act under color of state law when
performing traditional functions as counsel. Even if the
unknown trainer incorrectly trained the sentencing judge.
mere negligence or mistake, without proof of a culpable
mental state. did not state a 42 U.S.C.S. § 1983 claim. The
sentence was not directly appealed. and even if the judge had
been named, he would have enjoyed absolute immunity. thus.
no Fourteenth Amendment Due Process Clause claim was
stated. It was not alleged that the state waived sovereign
thus, the barred any
declaratory relief against it. Absent allegations that the
governor was connected to or had responsibility for
inadequate funding, training, qualification, and oversight of
appointed defense attorneys, the alleged Sixth Amendment
violations against the state and governor failed. No official
county policy, custom, or practice was alleged as the moving
force behind any asserted violation regarding the appointment
of counsel under Mich. Comp. Laws § 775.16 (1999), While
the Michigan Supreme Court vacated the erroneous sentence.
it affirmed the trial court's determination on the merits that
counsel had not been inadequate.

immunity, Eleventh Amendment

   

Outcome
The district court's judgment was affirmed.

LexisNexis® Headnotes

 

Civil Rights Law > ... > Prisoner Rights > Prison
Litigation Reform Act > Judicial Screening

Civil

Procedure > ... > Pleadings > Complaints > Requirements
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.122 Page 19.0f24--
454 Fed. Appx. 493, "493; 2012 U.S. App. LEXIS 305, **1

for Complaint

Civil Procedure > ... > In Forma
Pauperis > Prisoners > Petitions

Civil Procedure > Parties > Pro Se Litigants > Pleading
Standards

HNi[&%] Judicial Screening

An appellate court reviews de novo a district court's sua
sponte dismissal of a prisoner's complaint for failure to state a
claim under 28 U.S.C.S. §§ 1915(e)(2), 1915A(b). When
deciding whether a complaint states a claim for relief, all
well-pleaded factual allegations are accepted as true. The

complaint must contain enough facts to state a claim to relief

that is plausible on its face, and a claim has facial plausibility
when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable
for the misconduct alleged. A complaint suggesting the mere
possibility of misconduct is insufficient. Pro se complaints are
liberally construed, however, and are held to less stringent
standards than the formal pleadings prepared by attorneys.

Civil Rights Law > ... > Section 1983
Actions > Elements > General Overview

HN2(%%) 42 U.S.C.S. § 1983 creates a civil cause of action
against a defendant who, while acting under color of state
law, deprives another person of the rights, privileges or
immunities secured by the Constitution or laws of the United
States. To state a claim for relief under § 1983, a plaintiff
must allege a violation of a right secured by the United States
Constitution or laws and must show that the violation was

committed by a person acting under color of state law.

Civil Rights Law > ... > Elements > Color of State
Law > State Agents

HN3(%] State Agents

Defense attorneys. whether compensated by the State or
retained by a client, do not act under color of state law for
purposes of 42 U.S.C.S. § 1983 when they perform a lawyer's
traditional functions as counsel to the accused in a criminal
proceeding.

Torts > Negligence > Types of Negligence
Actions > General Overview

Civil Rights Law > ... > Section 1983
Actions > Elements > General Overview

HN4[x] Mere negligence or mistake. without proof of the
culpable mental state applicable to the underlying
constitutional right alleged, cannot sustain a cause of action

under 42 U.S.C.S. § 1983.

Civil Rights Law > Protection of Rights > Immunity
From Liability > Judicial & Quasi-Judicial Functions

Torts > Public Entity Liability > Immunities > Judicial
Immunity

HN5 [xe] Judicial & Quasi-Judicial Functions

 

A judge enjoys absolute immunity from a lawsuit seeking to
hold him liable in damages for acts committed within his
judicial jurisdiction.

Civil Procedure > ... > Federal & State
Interrelationships > State Sovereign Immunity > Federal
Judicial Limitations

Civil Procedure > ... > Federal & State
Interrelationships > State Sovereign Immunity > State
Immunity

Constitutional Law > State Sovereign
Immunity > General Overview

HN6[X%] Federal Judicial Limitations

Any form of relief sought against a State in federal court is
barred under the Eleventh Amendment unless the State has
waived ifs sovereign immunity.

Civil Rights Law > ... > Immunity From Liability > Local
Officials > Direct Causal Links

Civil Procedure > ... > Federal & State
Interrelationships > State Sovereign Immunity > State
Immunity

Civil Rights Law > Protection of Rights > Implied
Causes of Action

Constitutional Law > State Sovereign
Immunity > General Overview
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.123 Page 20.08 2464
454 Fed. Appx. 493, *493; 2012 U.S. App. LEXIS 305, **1

Civil Rights Law > Protection of Rights > Immunity
From Liability > General Overview

HN7[2&] Direct Causal Links

A federal court may impose prospective declaratory relief to
compel a State official to comply with federal law regardless
of whether compliance might have an ancillary effect on the
state treasury. The state official sued, however, must have, by
virtue of the office, some connection with the alleged
unconstitutional act or conduct of which the plaintiff
complains.

Criminal Law & Procedure > Counsel > Assignment of
Counsel

HN8[ a] Assignment of Counsel

In 1999, Michigan law placed responsibility for appointing an
attorney for an indigent accused on the chief judge of the
circuit court in the county where the offense occurred, and not
directly on the county or its executive officials. Mich. Comp.
Laws § 775.16 (1999). The statute provided that appointed
defense attorneys were paid from the county treasury, but
only after the chief judge of the circuit court in that county
certified that the appointed attorney rendered professional
services and was entitled to receive reasonable compensation
for the services performed.

Counsel: For ADRON L. FLOYD. Plaintiff - Appellant: Troy
Douglas Cahill. Akin, Gump, Strauss, Hauer & Feld,
Washington, DC.

ADRON L. FLOYD, Plaintiff - Appellant, Pro se, Baraga,
MI.

For COUNTY OF KENT, et al., Defendant - Appellee: Daniel
A. Ophoff, Corporation Counsel, County of Kent, Grand
Rapids, MI.

For STATE OF MICHIGAN, Defendant - Appellee: Ann M.
Sherman, Assistant Attorney General, Office of the Michigan
Attorney General, Public Employment & Elections Division.
Lansing, MI.

Judges: Before: BOGGS, SUHRHEINRICH, and
STRANCH, Circuit Judges.

Opinion by: JANE B. STRANCH

Opinion

 

[*494] JANE B. STRANCH, Circuit Judge. Adron Floyd
was incarcerated for six and one-half years after a Michigan
state judge imposed an incorrect sentence. Floyd filed a pro se
complaint under 42 U.S.C. § 1983 alleging that his trial
attorney, Timothy Haynes, Unknown Trainer(s), Kent

County, Unknown Parole Board Members, Governor Jennifer
Granholm, and the State of Michigan violated his federal
constitutional rights. Upon initial screening, the district court
sua sponte dismissed the in forma pauperis complaint under
25. U,S:C.._§

I9IS5A(b)1), concluding that Floyd failed
[**2] to state a claim against any defendant. We AFFIRM.

 

I. FACTUAL BACKGROUND!

In February 1999, the State of Michigan charged Floyd in
Kent County with conspiracy to deliver less than 50 grams of
a mixture containing cocaine, in violation of Mich. Comp.
Laws § 750.157(a) (1998), and manufacture. delivery, or
possession with intent to manufacture or deliver less than 50
grams of a mixture containing cocaine, in violation of Mich.
333.7401 (2)(ayiv) (1998). As to the latter
count, the felony information provided that the penalty for
conviction on that charge was a minimum of one year to a
maximum of twenty years, a fine of up to $25,000, or
probation for life. The information also stated that the court
had authority to depart from the minimum term if the court
found on the record that there were substantial and
compelling reasons to depart. The information further stated
that Floyd could face an enhanced [**3] sentence because he
had been previously convicted of a felony drug offense. The
Kent County Circuit Court appointed attorney Timothy
Haynes to represent Floyd on the charges.

Comp, Laws §

 

[*495] Floyd alleged that Haynes forced him to waive his
preliminary examination and instructed him to plead guilty to
the charge of possession with intent to deliver cocaine without
conducting any investigation into the case or discussing any
potential defenses with Floyd. He also alleged that, after
pleading guilty to the charge, he informed Haynes that he
wanted to withdraw his guilty plea, but Haynes pressured him
not to withdraw the plea.

The sentencing hearing occurred in April 1999, Floyd alleged
that Haynes was unprepared for sentencing, Haynes did not
mention the correct sentencing guidelines, and Haynes
guessed about what the appropriate sentence would be.

 

'We glean the facts from the pro se complaint and its attachments.
We may consider exhibits attached to the complaint so long as they
are referred to in the complaint and are central to the claims. See
Rondigo, L.L.C. v. Twp. of Richmond. 64| F.3d 673, 680-81 (6th Cir,
2011).
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.124 Page 24,0f 24...
454 Fed. Appx. 493, *495; 2012 U.S. App. LEXIS 305, **3

However, the sentencing transcript. which is attached to the
complaint, contradicts Floyd's allegations.

According to the transcript, Haynes confirmed that he had
read the presentence investigation report and provided a copy
of it to Floyd. Haynes acknowledged that Floyd's sentencing
guidelines range was 0 to 11 months and that Floyd also faced
a statutory mandatory [**4] minimum sentence of 1 to 20
years. See Mich. Comp. Laws § 333.7401(2)(a)iv) (1999),
But Haynes argued that the judge still possessed authority to
impose a sentence of probation. His argument was supported
by section § 333.7401 (2)(a)(iv), which provided that an
offender "shall be imprisoned for not less than 1 year nor
more than 20 years, and may be fined not more than
$25,000.00, or placed on probation for life{,]" and by Mich.
Comp. Laws  § 769.34(4)(b) (1999). which provided
(emphasis added): “If the offense is a violation of [§
333.J7401 (2)(a)liv and the upper limit of the
recommended minimum sentence range is 18 months or less.
the court shall impose a sentence of life probation absent a
departure." Haynes specifically asked the court not to depart
from the guidelines because any departure would obviate the
mandatory sentence of probation called for in § 769.34(4)(b).
Instead. he asked the court to impose an intermediate sanction
of probation with tether restrictions.

 

 

The sentencing judge ignored Haynes's argument that the
sentencing statutes mandated a sentence of probation. The
judge imposed the statutory mandatory minimum sentence of
1 to 20 years in prison with a recommendation [**5] for drug
treatment. explaining that he had been taught in training that
statutory mandatory minimum terms trumped the sentencing
guidelines if the two were in conflict. Due to Floyd's prior
drug conviction and his guilty plea to conduct that was
“something more than the typical user-dealer activity on the
street." the court determined the statutory mandatory prison
sentence was appropriate and proportional. Floyd did not
appeal.

Over two and one-half years later. Floyd filed a pro se motion
for relief from judgment. The trial court denied the motion,
expressly finding that Floyd failed to show his trial counsel's
performance fell below an objective standard = of
reasonableness, that Floyd could not challenge the sufficiency
of the evidence because he pled guilty to the charge, and that
the reasons for the sentence were adequately set forth on the
record of the sentencing hearing. The Michigan Court of
Appeals denied Flovd's application for leave to appeal.

In 2005 the Michigan Supreme Court considered Floyd's
further application for leave to appeal. The court vacated
Floyd's sentence, remanded the case. and instructed the trial
court to either impose a sentence of life probation or articulate

(**6] on the record a substantial and compelling reason to
depart from the sentencing guidelines range, as required by
People v. Babcock, 469 Mich. 247. 666 N.W.2d 231 (Mich.
*496] 2003), a case decided after the trial court sentenced
Floyd. In all other respects the court denied Floyd's
application for leave to appeal and also explicitly denied
Floyd's motion for peremptory reversal. These rulings left
intact the trial court's determination that Floyd failed to
establish ineffective assistance of trial counsel with regard to
the conviction or the sentence.

On remand, the trial court sentenced Floyd to life probation
and 12 months' time served. Floyd was discharged from
prison on August 31, 2005, after serving more than six years.

Floyd then filed the instant § 1983 complaint alleging
violation of his Sixth, Eighth, and Fourteenth Amendment
rights due to his lengthy incarceration in violation of the
sentencing statutes. Floyd sought compensatory damages
from Haynes and the Unknown Trainer(s) who trained the
trial judge. in their individual capacity, for physical,
emotional. and mental injuries Floyd sustained due to
unlawful imprisonment. Floyd sought compensatory damages
from Unknown Parole Board Members and [**7] Governor
Granholm, in their official and individual capacities, because
he brought the sentencing defect to their attention, but they
did not recommend or grant a commutation or reprieve. Floyd
further requested punitive damages from each of the named
individual defendants, but he expressly did not seek damages
from the State of Michigan.

 

In addition to his requests for damages, Floyd sought
declaratory relief that: (1) the State of Michigan is obligated
under the Sixth Amendment to the United States Constitution
and Article I, § 20 of the Michigan Constitution to provide
assistance of counsel to each criminal defendant who cannot
afford private counsel; (2) Kent County's failure to provide
adequate funding and oversight for the public defense system
violated his Sixth and Fourteenth Amendment rights because
adequate legal counsel is not provided to those accused of
crimes who cannot afford to hire attorneys: (3) Kent County's
failure to adopt training or qualification standards for
appointed defense attorneys resulted in Haynes's ineffective
assistance and Floyd's unlawful incarceration, in violation of
the Sixth, Eighth and Fourteenth Amendments: (4) the refusal
of unknown Parole [**8] Board Members to recommend. and
Governor Granholm to grant. a commutation or reprieve when
they were aware Floyd was unlawfully held in prison violated
his Eighth and Fourteenth rights; (5)
imprisonment contrary to § 769.34(4)(b) violated Floyd's
Fourteenth Amendment due process rights; and (6) Haynes's
ineffective assistance and the Unknown Trainer(s)' improper
training of the judge violated Floyd's Sixth, Eighth, and

 

 

 

Amendment

  

Ss

 
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.125 Page 24.0f 24-4
454 Fed. Appx. 493, "496; 2012 U.S. App. LEXIS 305, **8

Fourteenth Amendment rights.

The district court referred the complaint to the magistrate
judge for initial screening under 28 U.S.C. § 1915(e)(2) and
28 U.S.C. § 1915A(b). The district court subsequently
adopted a Report and Recommendation and dismissed the
complaint for failure to state a claim.

Il. STANDARD OF REVIEW

HN] This Court reviews de novo a district court's sua
sponte dismissal of a prisoner's complaint for failure to state a
claim under 28 U.S.C. § 1915(e)(2) and 28 U.S.C. §
1915A(b). Thomas v. Eby. 481 F.3d 434. 437 (6th Cir. 2007).
When deciding whether a complaint states a claim for relief.
all well-pleaded factual allegations are accepted as true.
Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L.
Ed. 2d 868 (2009); Williams v. Curtin, 631 F.3d 380, 383 (6th
Cir. 2011). [**9] The complaint must contain "enough facts
to state a claim to relief that is plausible on its face[.]" Be//
Atl. Corp, v. Twombly, 550 U.S. 544. 570, [#497] 1278. Ct
1955, 167 L. Ed. 2d 929 (2007), and a "claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." /gha/, 129 S.
Ct at_ 1949. A complaint suggesting "the mere possibility of
misconduct" is insufficient. J. at 1950. Pro se complaints are
liberally construed, however, and are held to less stringent
standards than the formal pleadings prepared by attorneys.
Williams. 631 F.3d at 383.

 

 

Ill. ANALYSIS

HN2[¥] Section 1983 creates a civil cause of action against a
defendant who, while acting under color of state law, deprives
another person of the "rights, privileges or immunities secured
by the Constitution or laws of the United States." Barker v.
Goodrich, 649 F.3d 428, 432 (6th Cir. 2011) (quoted case
omitted), To state a claim for relief under § 1983. “a plaintiff
must allege a violation of a right secured by the federal
Constitution or laws and must show that the violation was
committed by a person acting under color of state law."
Flanory v. Bonn, 604 F.3d 249, (6th Cir, 2010).
[**10] We consider in sequence Floyd's claims against the
named defendants. 7

253

 

Floyd clarified in his reply brief that he no longer challenges the
district court's rulings that the State of Michigan and the Unknown
Parole Board Members are immune from hability for damages and
that the complaint fails to state a claim against the Governor and
Unknown Parole Board Members for their failure to grant Floyd a

A. Attorney Timothy Haynes

Floyd cannot state a claim for ineffective assistance against
Haynes in this § 1983 suit. HN3[*] Defense attorneys.
Whether compensated by the State or retained by a client, do
not act under color of state law when they perform a lawyer's
traditional functions as counsel to the accused in a criminal
proceeding. Polk Cnty. v. Dodson, 454 U.S. 312, 325, 102 S.
Ct. 445, 70 L. Ed. 2d 509 (1981).

 

B. Unknown Trainer(s)

Floyd alleged in the complaint that the Unknown Trainer(s)
incorrectly trained the sentencing judge by providing an
interpretation of sentencing statutes and guidelines that was
contrary to § 769.34(4)(b), resulting in a period of unlawful
confinement for Floyd. He specifically alleged that the
Unknown Trainer(s) acted negligently or through mistake.

Even assuming the Unknown [**11] Trainer(s) incorrectly
trained the sentencing judge (a position undercut by the
sentencing transcript)-HN4[#] mere negligence or mistake.
without proof of the culpable mental state applicable to the
underlying constitutional right alleged, cannot sustain a cause
of action under § 1983. Leagne of Women Voters of Ohio v.
Brunner, 548 F.3d 463. 476 (6th Cir. 2008): Ellis _v.
Washington Cntv., 198 F.3d 225, 227 (6th Cir. 1999). Floyd
did not identify where or for whom the Unknown Trainer(s)
worked, but even further assuming that the Unknown
Trainer(s) Were state officials acting under color of state law.
a negligent act causing unintended loss of liberty to Floyd
does not implicate the Due Process Clause. See Daniels _v.
Williams, 474 U.S. 327, 328, 106 S. Ct. 662, 88 L. Ed, 2d 662

(1986).

 

 

On appeal, Floyd argues that he can pursue a theory of
supervisory liability, but he does not explicitly identify any
"supervisors." nor did he plead in the complaint any facts
against supervisory defendants. Floyd may be contending that
the Unknown Trainer(s) and certain unspecified [*498]
"supervisory officials" had supervisory authority over the trial
judge, improperly supervised the trial judge. or created a
policy or custom under which the trial [**12] judge engaged
in unconstitutional action. But if these are his claims. he has
not cited any cases supporting such novel theories. Without
legal support, any remand to allow Floyd to plead additional
facts in an amended complaint would be futile.

Floyd further insists that he stated a due-process violation

 

commutation or reprieve.
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.126 Page 23,08. 24-5
454 Fed. Appx. 493, “498; 2012 U.S. App. LEXIS 305, **12

because he was deprived of liberty when the judge imposed a
sentence that did not adhere to the State's own sentencing
statutes and was not authorized by state law. Had Floyd
promptly raised this argument on direct appeal, he may well
have achieved reversal and remand for re-sentencing at that
lime, shortening the length of his imprisonment. The very
purpose of direct review is to correct trial court errors, leading
to finality of judgment. See Lopez v. Wilson, 426 F.3d 339,
351 (6th Cir. 2005) (en banc) (citing Lambert v. Warden, 81
F. App'x 1. 8 (6th Cir. 2003)). But Floyd did not appeal, and
he waited more than two years after his sentencing to file a
motion for relief from judgment, ultimately persuading the
Michigan Supreme Court in 2005 to reverse the erroneous
sentence and remand for re-sentencing.

In this § 1983 action seeking damages for the deprivation of
liberty, Floyd did [**13] not name as a defendant the trial
judge who made the sentencing error. Even if he had, the
HNS(#] judge enjoys absolute immunity from a lawsuit
seeking to hold him liable in damages for acts committed
within his judicial jurisdiction. See Pierson v. Rav, 386 U.S.
547, 553-54, 87 S. Ct. 1213, 18 L. Ed. 2d 288 (1967); Doe v.
Boland, 630 F.3d 491, 498 (6th Cir. 2011). Therefore, Floyd
failed to state a claim against a proper defendant under the
Due Process Clause.

 

C. The State of Michigan, Governor Granholm, and Kent
County

We turn now to Floyd's claims against the State of Michigan,
Governor Granholm, and Kent County. Floyd fails to state a
claim against any of these defendants.

Floyd sought a declaration that the State of Michigan and
Granholm are obligated under the Sixth
Amendment to the United States Constitution and Article I, §
20 of the Michigan Constitution to provide effective
assistance of counsel to each criminal defendant who cannot
afford private counsel. He alleges that the failure to provide
adequate funding for appointed attorneys and the failure to
adopt training and qualification standards for appointed
attorneys results in the provision of ineffective assistance of
counsel to indigent defendants and [**14] specifically
resulted in Haynes's ineffective assistance to Floyd.

Governor

Floyd cannot obtain the requested declaration against the
State of Michigan because HN6[] any form of relief sought
against a State in federal court is barred under the Eleventh
Amendment unless the State has waived its sovereign
immunity. See Seminole Tribe of Fla. v. Fla.. 517 U.S. 44, 58,
116 8. Ct. 1114, 134 L. Ed. 2d 252 (1996): Pennhurst State
Sch, & Hosp. v. Halderman, 465 U.S. 89, 98-101, 104 S, Ct.

 

900, 79 L. Ed. 2d 67 (1984); Hamilton's Bogarts, Inc. v.
Mich., 501 F.3d 644, 654 n.8 (6th Cir. 2007). Floyd did not
allege that the State of Michigan waived its sovereign
immunity to suit. Therefore, any declaratory relief against the
State of Michigan is barred by the Eleventh Amendment.

 

HN7[#] A federal court may impose prospective declaratory
relief to compel a State official to comply with federal law
"regardless of whether compliance might have an ancillary
effect on the state treasury[.]" Sc [*499] VW Brands, Inc. v.
Cooper. 527 F.3d 500, 507 (6th Cir. 2008) (citing Nill v.
Mich. Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304,
105_L. Ed. 2d 45 & n.10 (1989), and Ex parte Young, 209
U.S. 123, 160-62, 28 S. Ct. 441, 52 L. Ed. 714 (1908)). For
example, in Luckey v. Harris, 860 F.2d 1012. 1013-14 (11th
Cir. 1988). the Eleventh Circuit allowed a suit to proceed
[**15] against Georgia's Governor and the state judges
responsible for providing assistance of counsel to indigent
criminal defendants where the plaintiffs claimed that systemic
deficiencies violated their constitutional rights. The state
official sued, however, must have, by virtue of the office,
some connection with the alleged unconstittional act or
conduct of which the plaintiff complains. See id at 1015-16.

 

 

 

 

In his complaint Floyd complained of inadequate funding.
training. qualification, and oversight of attorneys appointed to
represent indigent defendants, but he did not allege any facts
showing how Governor Granholm is connected to, or has any
responsibility for, the alleged Sixth Amendment violations.
nor did he name as defendants any state judges or court
administrators responsible for administering the criminal-
defense system. See /gbal, 129 S. Ct. at 1949; Twombly. 550
U.S. at_570. Therefore, the district court did not err in
dismissing Floyd's Sixth Amendment claims against the State
of Michigan and Governor Granholm. 3

Floyd also did not state a claim for relief against Kent County
for perceived deficiencies in providing counsel to indigent
defendants, At the time of Floyd's sentencing. HN8[#]
Michigan law placed responsibility for appointing an attorney

 

? The parties informed us that the adequacy of Michigan's indigent-
defense system is being litigated in Michigan state courts in a class-
action lawsuit. Duncan v. State, 284 Mich. App. 246. 774 N.W.2d 89
(Mich. Ct. App. 2009). [**16] aff'd on other grounds. 486 Mich.
906, 780 N.W.2d 843 (Mich. 2010). reconsideration granted and
order vacated. 486 Mich. 1071, 784 N.W.2d 51 (Mich. 2010), order
vacated on reconsideration, 488 Mich. 957, 790 N.W.2d 695 (Mich.
2010). reconsideration denied. 488 Mich. 1011, 791 N.W.2d 713
(Mich. 2010). According to Floyd's appellate counsel, that case
includes claims against the State of Michigan and the Michigan
Governor, and the case has been remanded to the trial court for
further proceedings.
Case 1:19-cv-00612-PLM-RSK ECF No. 3-3 filed 08/05/19 PagelD.127 Page 24,01 84 67
454 Fed. Appx. 493, *499; 2012 U.S. App. LEXIS 305, **16

for an indigent accused on the chief judge of the circuit court
in the county where the offense occurred, and not directly on
the county or its executive officials. Mich. Comp. Law §
775.16 (1999), The statute provided that appointed defense
attomeys were paid from the county treasury, but only after
the chief judge of the circuit court in that county certified that
the appointed attorney rendered professional services and was
entitled to receive reasonable compensation for the services
performed. + Jd. Floyd did not allege (**17] any facts in his
complaint to show that an official policy. custom or practice
of Kent County was the "moving force" behind any asserted
violation of his constitutional rights by the circuit court. See
Monell v. Dep't of Soc. Servs... 436 U.S. 658. 694. 98 S. Cr
2018, 56 L. Ed. 2d 61] (1978); Miller v. Sanilac Cnty... 606
F.3d 240, 254-55 (6th Cir. 2010).

[*500] Finally, there is another reason why the district court

properly dismissed Floyd's complaint. In his pro se pleading.
Floyd challenged more [**18] than the erroneous sentence.
He also alleged that his trial counsel did not conduct any
investigation of his criminal case, forced him to waive his
preliminary examination, and forced him to plead guilty, due
in large part to systemic deficiencies. These allegations
implicate Floyd's conviction, not his sentence.

In Hadley v. Werner, 753 F.2d 514, 516 (6th Cir. 1985) (per
curiam). this Court affirmed dismissal without prejudice of a
§ 1983 suit challenging the Michigan system for appointing
and compensating defense attorneys where the plaintiff had
not yet attempted to establish through habeas corpus that he
actually received ineffective assistance of state trial counsel.
See also Heck v. Humplireyv, 512 U.S. 477, 486-87, 114 8S. Ct
2364. 129 L. Ed. 2d 383 (1994). In Powers v. Hamilton Cnn.
Pub. Defender Comm'n, 501 F.3d 59? (6th Cir. 2007), this
Court held that Heek did not bar a § 1983 suit challenging the
Ohio public defender system where the defendant was in
custody for only a short time and was thus foreclosed from
v. Clark Cntv.. 319 F.3d 465, 470-71 (9th Cir. 2003) (en
banc), the Ninth Circuit allowed a § 1983 suit challenging a

 

53

* After Floyd was sentenced in 1999. Michigan Cowt Rule 8.123 was
adopted in 2002. effective January 1, 2004. That mile currently
provides that "[e]ach tial court must adopt a local administrative
order that describes the court's procedures for selecting. appointing.
and compensating counsel who represent indigent parties in that
court.” MCR 8.123(B). The State Court Administrator must approve
the local administrative order. MCR 8.123(C). The nile also contains
provisions requiring trial courts to submit certain annual reports to
the State Court Administrator. including reports of the total public
funds paid to each attorney for appomtnents by the court, and the
public funds paid for appointments by each judge, MCR 8.123(D) &
(F).

policy of the county public [**19]defender's office to
proceed where the plaintiff first obtained reversal of his state
court conviction through habeas corpus.

Floyd stands in a worse position than the plaintiffs in Hadley,
Powers, and Miranda, Floyd actually filed a motion for relief
from judgment in state court collaterally attacking both his
conviction and his sentence. While the Michigan Supreme
Court vacated the erroneous sentence, it affirmed the trial
court's determination on the merits that Floyd received the
effective assistance of counsel during his criminal proceeding
as required by the Sixth Amendment. The court also denied
Floyd's motion for peremptory reversal. Flovd did not further
challenge the Michigan Supreme Court's ruling on ineffective
assistance in a habeas corpus petition filed in federal court
under 28 U.S.C. § 2254. Thus, the district court properly
dismissed Floyd's § 1983 complaint as it relates to Floyd's
conviction because he cannot show that the conviction was
obtained as a result of ineffective assistance of trial counsel.

Although the defendants assert other reasons why we should
affirm the dismissal order, we need not reach those arguments
here.

IV. CONCLUSION

Floyd's complaint fails to [**20] state a § 1983 claim for

relief against any named defendant. Accordingly, we
AFFIRM.

 

End of Document
